Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 1 – 20 are allowed.

Authorization for this examiner’s amendment was given in a telephone interview with James J. Barta on 6/6/2022.

(Currently Amended)  A method of providing a geographically distributed live mixed-reality meeting, the method comprising: 	receiving, from a camera at a first endpoint, a live video stream;	generating, at a mixed reality service, a mixed reality view incorporating the received video stream; 	rendering the mixed reality view at a display at the first endpoint and transmitting the mixed reality view to at least one other geographically distant endpoint; 	receiving, at the mixed reality service, user input from the first end point or the at least one other geographically distant endpoint, the user input defining a bounding area;	calculating, by the mixed reality service, a physical world anchor for the bounding area using the user input, the physical world anchor anchoring the bounding area in a fixed position to an object in the physical world and within the bounding area based on a set of coordinates that defines the bounding around the object in the physical world; and
	inserting the bounding area in the mixed reality view at a physical world position determined using the physical world anchor, wherein the bounding area triggers application of different content processing rule sets to content objects placed into the mixed reality view by users dependent upon the position of the content objects relative to the bounding area in physical world space. 
(Previously Presented)  The method according to claim 1, further comprising:
applying different content processing rule sets to content objects placed into the mixed reality view by users dependent upon the position of the content objects relative to the bounding area in physical world space.


(Previously Presented)  The method according to claim 2, wherein applying different content processing rule sets to content objects placed into the mixed reality view by users dependent upon the position of the content objects relative to the bounding area in physical world space comprises:
applying a first content processing rule to content objects placed within the bounding area in physical world space; and	applying a second content processing rule to content objects placed outside the bounding area in physical world space.
(Original)  The method according to claim 2, further comprising:
distributing pieces of content corresponding to the content objects according to the rule set applied to each content object.
(Currently Amended)  The method according to claim 2, wherein applying different content processing rule sets to content objects placed into the mixed reality view by users dependent upon the position of the content objects relative to the bounding area in physical world space comprises:	receiving, at the mixed reality service, user input data defining a content object and a screen coordinateand	
(Currently Amended)  The method according to claim 1, wherein includes two-dimensional coordinates.


(Currently Amended)  The method according to claim 6, wherein the user input 
user input data defining a position of the bounding area in screen coordinates, and optionally a rule set to be applied to content objects placed within the bounding area in the mixed reality view.
(Original)  The method according to claim 1, wherein receiving, at the mixed reality service, defining a bounding area comprises:	analyzing, at the mixed reality service, the live video stream to identify one or more bounding areas.
(Previously Presented)  The method according to claim 8, wherein one or more bounding areas.
(Previously Presented)  The method according to claim 1, wherein the physical world is not a virtual world.
(Original)  The method according to claim 1, wherein transmitting the mixed reality view to at least one other geographically distant end point comprises:
capturing, by a mixed reality meeting client at the first endpoint, the rendered mixed reality view and transmitting the captured mixed reality view to at least one other geographically distant end point.
(Previously Presented)  The method according to claim 1, wherein the physical world anchor for the bounding area comprises a physical world absolute position for the bounding area.
(Currently Amended)  The method according to claim 1, wherein calculating, by the mixed reality service, a physical world anchor for the bounding area using user input describes a bounding area that surrounds an object visible in the live video stream; and
in response to determining that the bounding area surrounds an object visible in the live video stream, setting the physical world anchor for the bounding area to be a position relative to the object in the physical world.
(Currently Amended)  A system arranged to provide a geographically distributed live mixed-reality meeting, the system comprising: 	an mixed reality service arranged:
	to receive, from a camera at a first endpoint, a live video stream, 
	to generate a mixed reality view incorporating the received live video stream,  
	to output the mixed reality view for rendering on the display of the first endpoint and a display of at least one other geographically distant endpoint,
	in response to receiving, from the first end point, user input defining a bounding area or the at least one other geographically distant endpoint, to calculate a physical world anchor for the bounding area using the received user input and insert the bounding area in the mixed reality view at a physical world position determined using the physical world anchor, the physical world anchor comprising a set of coordinates that defines the bounding in a fixed position around an object in the physical world,
wherein the bounding area triggers application of different content processing rule sets to content objects placed into the mixed reality view by users dependent upon the position of the content objects relative to the bounding area in physical world space.
(Original)  The system according to claim 14, further comprising the first endpoint, wherein the first endpoint comprises:
the camera;
display; and
a mixed reality meeting client.
(Previously Presented)  The system according to claim 15, wherein the mixed reality meeting client or the mixed reality service is arranged to apply the different content processing rule sets to content objects placed into the mixed reality view by users dependent upon the position of the content objects relative to the bounding area in physical world space. 
(Original)  The system according to claim 15, wherein the first endpoint comprises the mixed reality service.
(Original)  The system according to claim 15, further comprising a plurality of geographically distant endpoints and wherein the mixed reality service is arranged to generate a 3D mesh of a viewed scene using the live video stream and the geographically distant endpoints do not generate a 3D mesh of the viewed scene.
(Original)  The system according to claim 17, further comprising a server separate from the first endpoint and wherein the mixed reality service runs on the server.
(Currently Amended)  One or more computer storage media comprising computer-executable instructions that, when executed by one or more processors, cause the one or more processors to perform the following operations:
receiving a live video stream;	generating a mixed reality view incorporating the received video stream; 	rendering the mixed reality view at a display at the first endpoint and transmitting the mixed reality view to at least one other geographically distant endpoint; 	receiving user input from the first end point or the at least one other geographically distant endpoint, the user input defining a bounding area;	calculating a physical world anchor for the bounding area using the user input the physical world anchor anchoring the bounding area in a fixed position to an object in the physical world and within the bounding area based on a set of coordinates that defines the bounding around object; and
inserting the bounding area in the mixed reality view at a physical world position determined using the physical world anchor, wherein the bounding area triggers application of different content processing rule sets to content objects placed into the mixed reality view by users dependent upon the position of the content objects relative to the bounding area in physical world space.

/MING WU/Primary Examiner, Art Unit 2616